DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) in the reply filed on 6/27/2022 is acknowledged. Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the deployment guidewire" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "a first bone and a second bone" in line 3.  These limitations are indefinite because it is unclear if these are the same firs and second bones previously introduced or different first and second bones. For examination purposes, this is being interpreted as the previously presented first and second bone. 

Claim 4 recites the limitation "the pull wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the proximal deployment suture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (20160030035) in view of Fan (10,405,852).

As to claim 1, Zajac discloses: A syndesmosis treatment assembly (see abstract and figures 1-16), comprising: a syndesmosis suture construct (20/10) for securing a first bone against a second bone (see figure 17-20); an insertion assembly (everything used to deploy the final product of figure 20) for implanting the syndesmosis suture construct in a patient; 
Zajac fails to directly disclose: and one or more tensioning handles for cinching the syndesmosis suture construct.
In the same field of endeavor, namely suture devices, Fan teaches that its well known to use forceps (see figures 1-29) to manipulate suture constructs (col 4 lines 25-55 and figures 35-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the manipulating forceps taught in Fan in the suturing procedure taught in Zajac to facilitate ease of suture manipulation during the procedure.

As to claim 2, the combination of Zajac and Fan discloses the invention of claim 1, the combination further discloses: wherein the insertion assembly includes a deployment guidewire (85), a pull wire (86), a deployment suture (30), and a proximal deployment suture (44a/44b).

As to claim 3, the combination of Zajac and Fan discloses the invention of claim 1, the combination further discloses: wherein the deployment guidewire is a generally elongate member (needle with a tip) that includes a sharpened distal end suitable for being passed through a bone hole drilled into a first bone and a second bone of a patient (see figures 17-20).

As to claim 4, the combination of Zajac and Fan discloses the invention of claim 3, the combination further discloses: wherein the pull wire is attached to a proximal end of the deployment guidewire (couple to the proximal end through its interaction with the remainder of the device, see figures 17-20) and coupled with a distal fixator (20) comprising the syndesmosis suture construct.

As to claim 5, the combination of Zajac and Fan discloses the invention of claim 4, the combination further discloses: wherein the deployment guidewire, the pull wire, and the proximal deployment suture may be used to maintain the syndesmosis suture construct in an elongate configuration suitable for being inserted into the bone hole drilled (see explanation below). Examiner notes the claimed language “may be used to maintain the syndesmosis suture construct in an elongate configuration suitable for being inserted into the bone hole drilled” constitutes functional language. Thus, the structure only needs to be capable of performing this function. Examiner notes the structure of Zajac is able to maintain the syndesmosis suture construct in an elongate configuration suitable for being inserted into the bone hole drilled as seen in figures 18-20 where the construct is in a position where its able to be passed through the bone hole. 

As to claim 6, the combination of Zajac and Fan discloses the invention of claim 5, the combination further discloses: wherein the deployment suture is configured to enable a surgeon to cause the distal fixator of the syndesmosis suture construct to contact a far cortex of the second bone (see paragraph 0041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Donate (20130030480): similar construct structure
Shurnas (7901431): similar suture construct

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771